Title: To John Adams from Robert Montgomery, 26 April 1783
From: Montgomery, Robert
To: Adams, John


Dear Sir
Alicante 26 Aprile 1783—

After so long a Silence please permit me to address Your Excelly: with my sincere And Most Harty Congratulations on the success of Your Principal Negociations in Europe, Which has brought us to that Degree of Liberty and will I trust to that of Prosperity So Much Desired by Every Good American

The War With all its Horrors and Confusion being Now At An End, You will no Doubt turn Your Views towards the Improvement of our Countrey and the Advancement of its Commerce the Latter being What I Profess, would beg lave to make You Some Proposals on that Subject. After Agriculture You Know that the Fishery on the Coast of New England is the Branch which Will always Imploy and Mentain the Greatest Number of People, and be A School for bringing up a set of Hardy Robust and Experienced Seamen Ready on All Occations for the service and Defence of their Countrey; but in order to promote And foment this Branch it is our Business to Point out the Markets where their Produce Can be Most Advantagiously disposed of and assist in that Line so far as our Knowledge And Abilities Will permit. For Salted Drey Cod, which Are the Only Fish that serve in Europe, the best Markets Are Bilboa, Lisbon, Cadis and Alicant, but this place being the Nearest to Madrid, and our Great Connections With new Castile and Aragon gives us an Extreme advantage over the others, And Makes our Consumption nearly Equal to that of all the Rest, So that when prices are moderate We Sell from 130,000, to 150,000 C wt here Dureing the Season Viz from the begining of Septr. till About the End of Aprile, which at an Average of about 20 s Sterling pr C wt Will Make £150,000 Sterling, which nearly would Return to Our Countrey Annually in Espeice from this one port Alone, an object I hope you will consider Well worth your Attention, we have Also Another Advantage that the Fish Caught Near the Shore on the Coast of New England are Always Preferd here to those of the coast of N F Land and will Always Sell for half a Peso or about twenty Pence Sterling pr C wt more than they. Tho Fish are Always Sold here At three months Credit I shall in order to Serve Our friends who May Consigne Me their Vessels and to Procure them Every possible facillity on thier business Advance them the full Amount on delivery of thier Cargoes, in Specie or in the Manner thier Captains Shall be Order’d to Receive it, and they Can Ballast or Load thier Ships with Salt, Which is Chaper and better here than in Any Other part of Europe for the fish Business, and will Always lave them a Profit on Return
But as I am Not Known to many of the principal Merchts: in Boston, Salem, Marbelhead, &c who Also May not have Corrispondts. in this Quarter, I would Request Some Letters of Recommendation from You Sir to those who You May Suppose to be Most Extensive in the fish trade, and in Order to Remove every Scruple You might have in Compleying with this Request, You Will please, (Should this Come to Your hands in Paris) take Informations Regarding My Solidity And Extensive Connections, of
Sir John Lamberty
Tourton & Ravel
De Lessert & Compy:
Challet Pere & Fils
and if in Amsterdam You will please Enquire of
Hope & Co.
Muilman & Sons
Nichs Muleries & Co.
Melvile & Wolff
Wernier & Hartsinck
to None of Whome we wrote on the Subject; but have No Doubt they will give you Perfect Satisfaction in that perticular, and thier Business with My house of a Considerable time has Given them a good Knowledge of My Capital And Credits. The Firm of My House is Robt Montgomery & C. Should you find it Agreeable to hand me the Recommendations in Question You will please forward them So Soon as Convenient as it is Necessary to advise our freinds in America the state of our Market So Earley as Possible to serve for thier Goverment
My being the Onley American House Yet Established on this Coast and having Always been Ready to Render Every service in My Power to the States Makes me (I hope with Some Reason) Pretend the Apointement of Consul, And would Request you will take an oppertunity of Mentioning me to Congress as A person of Your Approbation for that Imployment, I have Already Hinteded it to Mr. Jay who Assures Me of Every thing he Can do for it
With wishing You Every Happiness I have the Honour to be with Sincere Respect And Attachment / Dr Sir / Your Excys. Most Obedt. & Very Huml Servt
Robt Montgomery

PS Indian-corn is also An Article which will be Much Demanded and Bare A good price here this Season—
